CLAY, Commissioner.
This suit involves the right to use the property of the Pentecostal Church of Christ at Flatwoods, Kentucky. The plaintiffs and defendants each claim the opposing parties withdrew from the Church. The Chancellor found for the defendants and dismissed the petition of the plaintiffs which sought an injunction and other relief.
The Pentecostal Church of Christ came into existence by that name in 1916 when a tract of land was conveyed to its trustees. Subsequently other property was acquired in that name.
In 1917 there was organized a Conference of several of these churches and up until 1953 the Flatwoods Church was affiliated with this Conference. Early in the year 1953 the defendants, who consisted of the majority of the Church members present at a regular meeting, voted to withdraw the Church from the Conference. It is the contention of the plaintiffs that the membership of the Church could not take such action and that the Conference is the supreme governing body of the Church.
We have examined the Manual of the Conference, which we may consider was binding upon the Flatwoods Church as long as it was a member of the Conference. However, we find nothing in the Manual or the other exhibits filed that in any way deny the right of any member church to withdraw from it at any time. In addition, there is nothing in the Manual or the laws of the Conference which could be construed to vest it with title to the property conveyed to member churches. As a matter of fact, Article 3 of the Manual recognizes that church property may be held independent of the Conference.
The Chancellor found, and we agree, that the Flatwoods Church and the other churches associated with it in the Conference were of the congregational form and were separate and independent units with the right to govern themselves. The Conference organization was not set up as the supreme and irrevocable governing body, which is the presbyterial form of church government.
While it is true that one faction of a church may not repudiate the fundamental principles of the church and assume control of the church property, it is apparent from the record that the defendants are continuing and intend to continue the Flatwoods Church exactly as it has existed for a great number of years, and they have not created and do not intend to create a new organization.
The Chancellor in an excellent opinion carefully considered all of the contentions made on behalf of the plaintiffs, and we believe he reached the proper conclusion in dismissing their petition.
The judgment is affirmed.